                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS LOCAL
UNION NO. 22, et al.,                                            8:18CV439

                     Plaintiffs,
                                                                  ORDER
       v.

MUSTANG ELECTRIC, INC.,

                     Defendant.


      This matter is before the Court on the plaintiffs’ Motion for Release of Funds (Filing
No. 35) from garnishee Bank of the West. In response to the plaintiffs’ interrogatories,
Bank of the West confirmed it has $1,609.82 of funds belonging to Mustang Electric, Inc.
in its possession. For good cause shown, the Court finds the motion for release of funds
should be granted. Accordingly,

      IT IS ORDERED:
      1.     Bank of the West is ordered to set aside $1,609.82 on behalf of the plaintiffs
             and, within twenty days, deliver said funds to the Court to partially satisfy
             the defendant’s adjudged indebtedness.
      2.     The Clerk of Court is directed to send payment of those funds to the plaintiffs
             by check or money order, payable to “IBEW Local Union No. 22/NECA
             Fringe Benefit Fund,” at the office of the plaintiffs’ counsel, Blake & Uhlig,
             P.A., at 753 State Avenue, Suite 475, Kansas City, Kansas 66101, to the
             attention of Frederick Zarate.

      Dated this 23rd day of June 2021.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 United States District Judge
